Opinion by
Me. Justice McOolltoi,
An indictment may be quashed for defects appearing on its face, and for matters dehors the record.
In the case at bar, our information respecting the reasons *57which induced the court below to quash the indictment is derived exclusively from a transcript of the stenographer’s notes, printed in the appellant’s paper book, the correctness of which is not disputed by the appellee, and from the oral statements of counsel on the argument. From this transcript we learn that, in response to a motion to quash, the learned judge said, “ we shall have to quash this indictment; it is too vague and uncertain,” and thereupon the counsel for the commonwealth moved to amend it, and their motion was denied. There is nothing on the record which shows the grounds of the motion to quash, or the substance of the proposed amendment. This is certainly a very loose and unsatisfactory practice, from which confusion and injustice may often result. It is necessary, for the protection of the commonwealth and the accused, and for the information of this court on appeal, that the motion to quash, with a specification of the alleged defects or irregularities on which it is based, should appear on the record. It is proper practice, therefore, to require that the motion, and the reasons for it, be reduced to writing and filed. But, as it was conceded on the argument that the specific objection made to the indictment in the court below was, that it failed to show the offence charged therein was committed in Lackawanna county, we will consider the objection, and whether it was well taken. It rests on the claim that the word “ there,” when used in the indictment, is referable to the words “ Susquehanna county,” which precede it. We cannot assent to this claim, because we think it is obvious that the words “ then and there ” refer to June 8, and Lackawanna county, to the time when, and the county in which it is previously distinctly charged the alleged false oath was taken, and that the words “ Susquehanna county ” are merely descriptive of the official position of the person before whom the oath was taken and the judicial inquiry was pending. The indictment clearly shows that the court in which it was found has jurisdiction of the crime laid in it, and all matters essential to constitute the crime are averred therein with sufficient precision and certainty. There is no substantial defect in it.
It was contended, however, on the argument here, that, if a careful inspection of the indictment should result in the discovery of a formal defect, the judgment must be affirmed. We *58cannot agree that an affirmance of the judgment would be a necessary or appropriate consequence of such a discovery. A formal defect may be cured by amendment, and advantage must be taken of it, if at all, before the jury is sworn. It is not available to set aside a verdict or to prevent a judgment thereon. It is the policy of the law to facilitate a trial on the merits, and merely formal defects in the pleadings are no longer fatal obstructions to it. A defect which, if brought to the notice of the court below, would have been promptly removed by an amendment, cannot be successfully urged here to invalidate the indictment. From the grant of a power to permit amendments, the duty to exercise it, in a proper case, is implied, and it would certainly be a plain violation of that duty to refuse to allow an amendment, in correction of a mere clerical mistake. An omission of the defendant’s addition of estate, mystery or degree, is a defect, which, at most, is of an extremely technical and formal kind, and clearly within the scope of our amendment statutes. An objection in the court below, founded on such omission, would have resulted in an amendment which cured it, and we cannot assent to the proposition that a formal defect, which was not objected to there, is available here in aid of an erroneous judgment.
Judgment reversed and procedendo awarded.